DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
SPECIFICATION:
Please amend the specification by replacing the current title with the following new title.
--LIGHT EMITTING DISPLAY DEVICE--

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a first electrode disposed in each of the first and second sub pixels; a first capacitor disposed on the first electrode in each of the first and second sub pixels, the first capacitor being located at a periphery of the corresponding first electrode;
an emission layer disposed on the first electrode in each of the first and second sub pixels; and
a second electrode disposed on the emission layer in each of the first and second sub pixels (claim 1); and a first electrode disposed in the first sub pixel; a first electrode disposed in the second sub pixel; a common electrode disposed across the first and second sub pixels; an organic emission layer disposed between the common electrode and the first electrode in each of the first and second sub pixels;

KIM (Figs. 1 and 2) teaches a first and second sub pixels (first and second sub pixels 10 20, [0042]) on a substrate (substrate 110, [0043]); a first electrode (pixel electrode 190, [0044]) disposed in each of the first and second sub pixels; a first capacitor (storage capacitor Cst, [0034] and fig. 1) in each of the first and second sub pixels; an emission layer (emission layer 320, [0046]) disposed on the first electrode in each of the first and second sub pixels; and a second electrode (common electrode 270, [0046]) disposed on the emission layer in each of the first and second sub pixels. KIM does not teach the capacitor (Cst) disposed on the first electrode in each of the first and second sub pixels, the first capacitor being located at a periphery of the corresponding first electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892